Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendments filed 9/22/2021 have been entered.
Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-3, 8, and 11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent No. 3,645,062 (Hannon hereinafter) in view of Doi et al. (of record).
In re claim 1, with reference to Figs. 1-6 below, Hannon discloses: An aluminum prethreaded closure (abstract, column 3, lines 2-3), comprising: a top portion (18) defining an underside surface; a skirt portion (19) extending from the top portion, the skirt portion having at least one thread (26) formed therein, the at least one thread forming an inner thread surface and an outer thread surface (see Fig. 5); the skirt portion having solid knurling formed adjacent to the top portion (21); the skirt portion defining a frangible portion (23/24); a band extending below the frangible portion and disposed aligned with the skirt portion (See fig. 5), the band having a diameter sized to fit over a mouth of a bottle-shaped container (see Fig. 5); wherein the skirt portion (19) defines a continuous surface above the frangible portion; and wherein the continuous surface is continuous with the top portion (see fig. 5).
Hannon fails to disclose an in-shell molded sealing liner formed of a resilient material secured to the underside surface of the top portion.
However, Doi et al. discloses utilizing in-shell molding to affix a liner (3) to an aluminum cap (column 4, lines 20-33 and 56-60).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have utilized a known process such as in shell molding in order 
In re claim 2, with reference to the Fig(s). noted above, Hannon in view of Doi et al. discloses the claimed invention including wherein the frangible portion comprises a plurality of slits separated from each other by a bridge (23/24).
In re claim 3, with reference to the Fig(s). noted above, Hannon in view of Doi et al. discloses the claimed invention including wherein the at least one thread is only one spiral thread (26).
In re claim 8, with reference to the Fig(s). noted above, Hannon in view of Doi et al. discloses the claimed invention including wherein a reform portion (at leader 17 in fig. 5) disposed axially between the top portion and the skirt portion.
In re claim 11, with reference to the Fig(s). noted above, Hannon in view of Doi et al. discloses the claimed invention including wherein the band is configured to be crimped to a neck portion of the bottle-shaped container (column 2, lines 42-57).

Claims 4-5, 12, 15, 25, and 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hannon in view of Doi et al.as applied to claim 1 above and further in view of Yamashita (of record).
In re claims 4 and 5, with reference to the Fig(s). noted above, Hannon in view of Doi et al. discloses the claimed invention except wherein the threading extends approximately 2.5 times around the skirt portion, the thread is a plurality of threads.
However, Yamashita discloses a threaded metal container receiving a threaded metal cap, wherein Fig. 9, shows approximately 2.2 turns which is approximately 2.5, and wherein the at least one thread is a plurality of threads (paragraph 0028 describes utilizing multiple threads).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have modified the thread number and turn number of Hannon in view of Doi et al.as taught by Yamashita for the predictable purposes of improving the performance of the cap for use with pressurized contents (Yamashita paragraph 0028).
In re claim 12, with reference to the Fig(s). noted above, Hannon in view of Doi et al. discloses A beverage container, comprising: a bottle-shaped container defining a finish portion and a cylindrical portion, and at least one container thread (26); an aluminum prethreaded closure (as in re claim 1 above), comprising: a top portion defining an underside surface; an in-shell molded sealing liner formed of a resilient material secured to the underside surface (as in re claim 1 above); a skirt portion extending from the top portion and defining at least one closure thread engaged with the at least one container thread; the skirt portion having solid knurling formed adjacent to the top portion; a frangible portion; and a tamper-evident band extending below the frangible portion and crimped to the finish portion of the bottle-shaped container (as in re claim 1 above); wherein the skirt portion defines a continuous surface above the frangible portion; wherein the continuous surface is continuous with the top portion; and wherein a torque creates a seal between the sealing liner and the curl of the bottle-shaped container.
Hannon in view of Doi et al. fails to disclose wherein the container is formed of aluminum and the finish portion defining a curl.
 However, Yamashita discloses the finish portion of a metal container (paragraph 0028) defining a curl (8).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have modified the closure of Hannon in view of Doi et al.to have been formed of aluminum and thereby including a curl as taught by Yamashita (paragraph 0033) for the purposes of preventing injury to a user during drinking.  It has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. MPEP 2144.07. Please note that in the instant application, paragraph 0020, applicant has not disclosed any criticality for the claimed limitations.
In re claim 15, Hannon in view of Doi et al. and Yamashita discloses the claimed invention except the specific volume of the container.
However, it would have been obvious to one of ordinary skill in the art at the time of the invention to have sized the bottle of Hannon in view of Doi et al. and Yamashita to that of a common size for beverages, since it has been held that the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device (MPEP 2144.04 IV, A). Note that Applicants disclosure does not recite any criticality for the claimed size/volume.
In re claim 25, with reference to the Figs. above, Hannon in view of Doi et al. and Yamashita disclose: A kit in parts comprising: (a) a beverage container, comprising: an aluminum bottle-shaped container defining a finish portion and a cylindrical portion, the finish portion defining a curl and at least one container thread; and (b) an aluminum prethreaded closure, comprising: a top portion defining an underside surface; a skirt portion extending from the top portion, the skirt portion having at least one thread formed therein, the at least one thread forming and outer thread surface and an inner thread surface, the skirt portion configured to cooperate with the finish portion of the bottle-shaped container; the skirt portion having solid knurling formed adjacent to the top portion; the skirt portion defining a frangible portion; the skirt portion defining a continuous surface above the frangible portion, the continuous surface being continuous with the top portion; and a band extending below the frangible portion and disposed aligned with the skirt portion, the band having a diameter sized to fit over the finish portion of the bottle-shaped container; and an in-shell molded sealing liner formed of a resilient material secured to the underside surface of the top portion (as in re claims 1 and 12 above).
In re claim 29, with reference to the Figs. above, Hannon in view of Doi et al. and Yamashita disclose the claimed invention including wherein A kit in parts comprising: (a) a beverage container, comprising: an aluminum bottle-shaped container defining a finish portion and a cylindrical portion, the finish portion defining a curl and at least one container thread; and (b) an aluminum prethreaded closure, comprising: a top portion defining an underside surface; a skirt portion extending from the top portion, the skirt portion having at least one thread formed therein, the at least one thread forming an .

Claims 17, 18, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hannon in view of Doi et al. and Yamashita as applied to claim 15 above as further evidenced by US PG Pub No. 2004/0238475 (Peronek hereinafter).
In re claims 17 and 18, with reference to the Figs. above, Hannon in view of Doi et al. and Yamashita disclose: A method of capping a container, comprising: providing an aluminum bottle-shaped container defining a finish portion and a cylindrical portion, the finish portion defining a curl and at least one container thread (Hannon and Yamashita as combined above); providing an aluminum prethreaded closure, comprising: a top portion defining an underside surface; a skirt portion extending from the top portion and defining at least one closure thread forming an inner thread surface and an outer thread surface; the skirt portion having solid knurling formed adjacent to the top portion; a frangible portion; an in-shell molded sealing liner formed of a resilient 
Hannon in view of Doi et al. and Yamashita do not specifically disclose applying an axial force in the range of 10-140 pounds to the bottle to form a seal between the liner and the curl.
However, as evidenced by Peronek, it is common in the art of capping threaded bottles with a threaded cap to apply an axial force to the container, such as 50-60 pounds at paragraph 0011, and thereby it would have been obvious to one having ordinary skill in the art at the time the invention was made to designate a suitable force range for the axial pressure based upon common knowledge in the art, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233. Please note that in the instant application, paragraph 0032, applicant has not disclosed any criticality for the claimed limitations.
In re claims 18, with reference to the Figs. above, Hannon in view of Doi et al. and Yamashita as evidenced by Peronek disclose the claimed invention including wherein the at least one closure thread is only one continuous spiral thread extending 
In re claim 20, with reference to the Figs. above, Hannon in view of Doi et al. and Yamashita as evidenced by Peronek disclose the claimed invention including applies an axial force to the bottle-shaped container to form a seal between the sealing liner and the curl (Hannon, column 4, lines 35-54), wherein the force is in a range of 10-140 pounds, or 40-60 pounds (paragraph 0011 of Peronek). 

Claims 16, 26, 27, 30, and 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hannon in view of Doi et al. and Yamashita as applied to claim 15 above and further in view of US PG Pub No. 2011/0114596 (Jung hereinafter).
In re claims 16, 26, and 27, Hannon in view of Doi et al. and Yamashita discloses the claimed invention except wherein the container has an axial pressure resistance against deformation of less than 275 pounds or less than 260 pounds.
However, Jung discloses an aluminum bottle (paragraph 0042) which is specifically shaped to have a low compression strength and restoring force by virtue of its sidewall contour (paragraph 0024).
Please note that the claims are directed to apparatus which must be distinguished from the prior art in term of structure rather function [MPEP 2144], Hence, the functional limitations to the performance of the bottle under a specific loading force range which are narrative in form have not been given any patentable weight. In order to be given patentable weight, a functional recitation must be supported by recitation in 
In re claims 30 and 31, Hannon in view of Hanafusa et al.,  Yamashita and Jung disclose: A kit in parts comprising: a) a beverage container, comprising: an aluminum bottle-shaped container defining a finish portion and a cylindrical portion, the finish portion defining a curl and at least one container thread, the bottle-shaped container having an axial pressure resistance against deformation of less than 275 pounds (as in re claim 26 above); and b) an aluminum prethreaded closure, comprising: a top portion defining an underside surface; a skirt portion extending from the top portion, the skirt portion having at least one thread formed therein, the at least one thread forming an inner thread surface configured to cooperate with the at least one container thread of the bottle-shaped container; the skirt portion having solid knurling formed adjacent to the top; the skirt portion defining a frangible portion; the skirt portion defining a continuous surface above the frangible portion, the continuous surface being continuous with the top portion; and a band extending below the frangible portion and disposed aligned with the skirt portion, the band having a diameter sized to fit over the finish portion of the bottle-shaped container; and an in-shell molded sealing liner formed of a resilient material secured to the underside surface of the top portion, and wherein the .

Response to Arguments
Applicant's arguments filed 9/22/2021 have been fully considered but they are not persuasive as the arguments rely upon Hannon in view of Yamashita alone for teaching newly recited limitations, which are currently rejected under Hannon in view of Doi et al. above.  Applicant does not separately argue the Jung or Doi references.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John K Fristoe can be reached on 571-272-4926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW T KIRSCH/           Primary Examiner, Art Unit 3733